Citation Nr: 1522476	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  13-12 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for rheumatoid arthritis.

4.  Entitlement to service connection for rashes and slow healing sores due to an undiagnosed illness (also claimed as a skin condition).


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to August 1992, including in the Persian Gulf War.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned sitting at the RO in October 2014.

At his October 2014 hearing, the Veteran raised the issue of an initial rating of 40 percent for fibromyalgia.  As the claim for service connection for that disability is granted herein, the initial disability rating for fibromyalgia has not yet been assigned by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War from August 1990 to March 1991.

2.  The Veteran's fibromyalgia (also diagnosed as migrating multiple joint pains) has been manifest for six months or more to a degree of 10 percent or more.

3.  On October 24, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran requesting a withdrawal of the appeal of the issue of entitlement to service connection for asthma.

4.  On October 24, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran requesting a withdrawal of the appeal of the issue of entitlement to service connection for rheumatoid arthritis.

5.  On October 24, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran requesting a withdrawal of the appeal of the issue of entitlement to service connection for rashes and slow healing sores due to an undiagnosed illness (also claimed as a skin condition).


CONCLUSIONS OF LAW

1.  Fibromyalgia is presumed to have been incurred during active duty service.  38 U.S.C.A. §§ 1110, 1117, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2014).

2.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for asthma by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for rheumatoid arthritis by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

4.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for rashes and slow healing sores due to an undiagnosed illness (also claimed as a skin condition) by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection claim

Service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or that became manifest to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1)(2014).  The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War from August 1990 to March 1991 and so has the required service for the criteria found at 38 C.F.R. § 3.317 to apply to his claim for service connection.

For purposes of 38 C.F.R. § 3.317 , there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  38 C.F.R. § 3.317(a)(4).  Fibromyalgia is enumerated as a medically unexplained chronic multisymptom illness in 38 C.F.R. § 3.317(a)(2)(i)(2014).

When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran has competently, credibly, and consistently reported that he has experienced migrating joint pains, later diagnosed as fibromyalgia, since shortly after returning from the Persian Gulf.  A fellow servicemember who served with the Veteran in the Persian Gulf stated, "When we first got back from the Gulf one of the things I noticed about...[the Veteran] in particular, was the joint pain."  (See buddy statement received in April 2009.)  Layno v. Brown, 6 Vet. App. 465, 470 (1994); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Veteran's VA treatment records make multiple references to complaints, diagnoses, and treatment of multiple joint pains and fibromyalgia.  In a September 1994 VA Report of Medical Examination, the Veteran reported pain in his feet, knees, elbows, back, hips, and shoulders beginning two to three months after returning from the Gulf.  He also stated "all of my joints ache constantly."  In August 1998, VA treatment records continue to show reports of migrating multiple joint pains.  In February 2009, the Veteran was followed on an outpatient basis for fibromyalgia.  

The August 2012 VA examiner found that the Veteran was diagnosed with fibromyalgia in 2007 and was treated with Lyrica for seven months, but the Veteran's fibromyalgia was refractory to therapy as Lyrica did not help.  Upon examination, the Veteran had signs and symptoms attributable to fibromyalgia, including sleep disturbance, headache, depression, and anxiety.  Fibromyalgia symptoms were constant or nearly constant, and about the same day-to-day.  The Veteran experienced varying myalgias and arthralgias that often were worse upon waking and lessened in the afternoon.  His tender points included the trapezius bilaterally, greater trochanter bilaterally and medial joint line of the bilateral knees.  However, the examiner went on to state the Veteran "is not tender enough to make the diagnosis of fibromyalgia."  Yet, "[h]e has migrating pains noted in his records and this is why he is sometimes gives the diagnosis of fibromyalgia.  During my time with him several pains came and went."

The Board finds that the evidence is at least in equipoise as to whether the Veteran has a current diagnosis of fibromyalgia and resolves reasonable doubt in his favor.  The lay and medical evidence shows that multiple joint pain symptoms, later diagnosed as fibromyalgia, have been present since shortly after he returned from Persian Gulf War service.  As his fibromyalgia has been refractory to therapy and constant or near-constant, his symptoms have been manifest to a degree of at least 10 percent or more for more than six months.  The Board thus finds that service connection for fibromyalgia is warranted.  38 C.F.R. § 3.317(a)(2)(B)(2).

II.  Withdrawn claims

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  At the October 24, 2014 hearing the Veteran, in the presence of his representative, withdrew the appeal of the issues of entitlement to service connection for asthma, rheumatoid arthritis, and rashes and slow healing sores due to an undiagnosed illness (also claimed as a skin condition).  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed.


ORDER

Service connection for fibromyalgia is granted.

The appeal of the issue of entitlement to service connection for asthma is dismissed.

The appeal of the issue of entitlement to service connection for rheumatoid arthritis is dismissed.

The appeal of the issue of entitlement to service connection for rashes and slow healing sores due to an undiagnosed illness (also claimed as a skin condition) is dismissed.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


